 IRV'S MARKETIrvingN. Rothkin d/b/a Irv'sMarket and RetailClerks International Association,LocalNo. 698,AFL-CIO. Case 8-CA-5802January 30, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJ,B % ROWN ANDJENKINSOn August 14, 1970, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, and the entire record in thecase, including the exceptions and brief, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder theRecommendedOrder of the TrialExaminerand hereby orders thatRespondent,IrvingN. Rothkin d/b/a Irv's Market,Akron, Ohio,his agents,successors, and assigns, shalltake the actionset forth in the TrialExaminer's Re-commended Order .2'Although dulyserved,in accordance with the Board's Rules and Regula-tions,with a complaint and notice of hearing in this proceeding,counsel forthe Respondent did not appear at the hearing or request a continuance. TheTrial Examinerproceeded to take thetestimonyof the GeneralCounsel'switnesses,and thereafter issued his Decision and RecommendedOrder. TheRespondent contends that the Trial Examiner was without power to proceedto a hearing in the absence of Respondent's counsel, in the GeneralCounsel'sfailure to serve a"reply"to Respondent's answer,and in the fact that allegedidentical unfair labor practice issues are now before the courts on petitionsto enforce and to review a prior order of the Board.We are of the view thatRespondent's explanation of his counsel's failure to appear lacks sufficientmerit tojustify a rehearing.Nor is there merit in his contention that the TrialExaminer was without legal authority to proceed to a hearing in the circum-stances of this case.We find no basis for concluding that the Respondent wasdenied due process.2 In footnoteI I of the TrialExaminer's Decision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE271JERRY B. STONE,Trial Examiner:This proceeding,'underSection 10(b) of the National Labor Relations Act, asamended,was tried pursuant to due notice on June 23, 1970,at Akron, Ohio.The charge and amended charge were filed on March 24and April 9,1970, respectively. The complaint in this matterwas issued on May8,1970. The basic issues concern allega-tions of Section 8(a)(1), (3), and (5). The specific acts ofalleged violative conduct concern the initiation and spon-soring of a petition to have the Union removed as bargain-ing agent,solicitation of and coercing of employees to signsaid petition,interrogation as to the signers of said petition,termination of an employee(Joan Graham),and the refusalto bargain collectively with the Union.The styling of the instant proceeding and the complaintallegations as to identity of the Employer set forth the Re-spondent as Irving N. Rothkin and Fran Rothkin d/b/aIrv'sMarket.The Respondent in this case denies that thereis apartnership. The General Counsel adduced in the recordin this case the pleadings in a prior case involving the sameparties and the same issue,the Trial Examiner'sDecisiontherein,the Board'sDecision and Order therein, and theBoard's Supplemental Decision and Order.SeeIrving N.Rothkin d/b/a Irv's Market,Case 8-CA-5906,as reportedin the Board's decisions 175 NLRB No 121, and 179 NLRBNo. 140.The General Counsel contends that the pleadings in theabove-mentioned case reveal an admission of the contendedpartnership status.An examination of the pleadings and theTrial Examiner'sDecision in such case cast great doubt onthe propriety of relying on such pleadings as admissions tosuch effect.Thus,inCase 8-CA-5096the original casestyling and complaint allegations identified the Respondentas a partnership.The answer to the pleadings therein con-tained in the introductory paragraph that the answer wasfiled by Irving N. Rothkm d/b/a Irv 's Market set forth adenial that"neither he,nor any of his agents,have engagedin an unfair labor practice affecting commerce as set forthand defined in the National Labor Relations Act," and,however,set forth that Respondent"admits the allegationsof Paragraph 2." Paragraph 2 of the complaint involvedalleged in effect the partnership status in question herein.The Trial Examiner's Decision in Case 8-CA-5096 indi-cates that the styling of the.case and pleadings as toRespondent's identity were amended at the hearing. Con-sidering the issues herein and the foregoing, I find it properto take official notice of the proceeding in Case 8-CA-5096and the documentary and oral pleadings at the hearing asrevealed by the record in such case. Such official noticereveals that the ambiguity in the pleadings was resolved bythe General Counsels amendment of his allegations so asto allege Respondent as a "sole proprietor"and not as a"partnership.Upon such pleadings and motions foramendment,the Trial Examiner made findings of fact to theeffect that the Respondent was a sole proprietor andamended the styling of the case.The Board adopted suchfinding and amendments.Considering all of the foregoing,I find it improper toattach weight to the pleadings in Case 8-CA-5096 for theiThe styling of thisproceeding has been corrected.188 NLRB No. 35 272DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose of making a finding of " artnership status."Rath-er, Ifind it proper to attach weight to the pleadings thereinand the findings in Case 8-CA-5096 as a basis for findingthat Respondent is a sole proprietor. Considering all of theforegoing, I find it proper to correct the styling of the instantcaseto so reflect.All parties were afforded full opportunity to participatein the proceeding.Upon the entire record in thecaseand from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER 2Irving N.Rothkin d/b/a Irv's Market operates a retailgrocery storein Akron, Ohio.His gross salesin 1967exceed-ed $500,000 eitherdirectly orindirectly from extrastatepoints.Based upon the foregoing,it is concluded and foundthat the Respondent is engaged in commerce within themeaning of Section 2(6) and g(7) of the Act.11.THE LABOR ORGANIZATION INVOLVED 3Retail Clerks International Association,LocalNo. 698,AFL-CIO,is,and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct. It is so concluded and found.IIITHE UNFAIR LABOR PRACTICESA.Preliminary Issues1.Supervisory statusBased upon the pleadings and admissions therein, I findthat Richard Rothkin,at all times material herein,occupiedthe position of Respondent's store managger, and is and- phasbeen an agent of Respondent,and is and has been a supervi-sor within the meaning of Section2(11) of the Act.It is soconcluded and found.The pleadings place in issue whether Fran Rothkin is apartner of the Respondent,is an agent of the Respondent,and acts as a supervisor within the meaning of Section 2(11)of the Act.The evidence relating to Fran Rothkin's statusas a " artner"concerns the pleadings in Case 8-CA-5096.As indicated in the initial statement of the case and in thebusiness of the Employer(section I) of this Decision, I findit improper and do not base a finding of a "partner"statusupon the pleadings in Case 8-CA-5096.There is no evi-dence in this case to otherwise establish such status.Accord-ingly,the complaint allegation to such effect falls for lackof proof.As to the "agent" and"supervisory"status otherwise,there is credited testimony by McCown to the effect thatFran Rothkin and Irv Rothkin operate the store involved inthis proceeding.There is also credited testimony by Graham2 The issue as to Respondent's identityand the businessof the Employerwas litigated in Case 8-CA-5096.No newly discovered or additional eviden-ce has been adduced in this proceeding.Accordingly,the findings of fact arebased upon the findings in Case 8-CA-5096,Irving N Rothkin d/b/a Irv'sMarket,175 NLRBNo. 121 and 179NLRB No. 140.3The facts are based upon a composite of the creditedtestimonyof Henni-gin and the litigated findings in Case 8-CA-5096,Irving N. Rothkin d/b/aIrv'sMarket,175 NLRB No. 121, and 179 NLRB 140relating to Fran Rothkin's involvement in her(Graham's)initial hiring.The foregoin g establishesa prima faciecase in support ofthe allegations that Fran Rothkin is a supervisor and agentof the Respondent.In this proceeding the GeneralCounsel's case is unopposed by testimony or other facts.Accordingly,it is concluded and found that Fran Rothkinis an agent and supervisor(within the meaning of Section2(11) of the Act) of the Respondent.2.The appropriate bargaining unit 4All of Respondent's regular full-time and regular part-time employees,but excluding professional employees,guards,and supervisors as defined in the Act,constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.3.Union's status as exclusive bargainingrepresentative SAs of July 12,1968, the appropriate bargaining unit, re-ferred to above,was composed ofNancyRoss, PatriciaTaylor,James McDuffee,Cynthia Hennesey,and KarenSands.As of July 12,1968, authorization cards designating theUnion as their representative for thepurposes of collectivebargaining hpd been signed by each of the employees in theappropriate bargaining unit.At all times on and after July 12,1968, the Union hasbeen the exclusive representative of all the employees in theappropriate bargaining unit for the purpose of collectivebargaining with respect to rates of pay, wages,hours ofemployment,and other conditions of employment.On April 30,1969, the Board in its Decision and Order,issued in 175 NLRB No. 121, and subsequently in its Su -plemental Decision and Order issued on December 2, 1969,in 179 NLRB No.140, concluded the Union to be theexclusive bargaining representative of the employees in theappropriate bargaining unit,described above, within themeaning of Section 9(a) of the Act.4 The facts are based upon the finding of the same issuein Case 8-CA-5096,Irving N.Rothkind/b/a Irv'sMarket,175 NLRB No. 121, and 179NLRB No.140 As indicated,the unit set out herein is the unit found in theaforementioned case. The General Counsel's complaint appears to havefollowed the descriptive terms of the appropriate unit set forth in the remedialnotice required in such case.Such notice terms aredraftedin a style indica-tive of a Respondent's notification to employees of what the appropriate unitisThus reference is made to"All my regularfull time..employees,"insteadof to "Allregular full time.employees." First, from reading the complaint,I find it hard to believe that anyone would have a real question as to whatappropriate unit was being described.Thus,the language as used is not reallymisleading.Further the complaint otherwise refers to the case reported in 175NLRB No. 121. The Respondent's entire answer reveals a clear knowledgeof the background basis of the case reportedin 175 NLRBNo. 121. In short,the answer to this issue appears frivolous in nature and of a "tongue in cheek"type of humor. I find the slight error in pleading to be of insubstantialvariance from the facts and find that the pleadings placed Respondent onclear notice of the issues herein.3The facts are based upon the litigated findings in Case 8-CA-5096,IrvingN Rothkin d/b/a Irv's Market,175 NLRB No. 121, and 179 NLRBNo. 140.Thereis either a minor typographicalerroror poor printing as to the wordin General Counsel's complaint allegation pertaining to the word "selected."Respondent's pleadings alludes to the word"relected" and apparently arguesin defense of the allegationby virtueof pendencyof Case 8-CA-5096 in theFederal courts.The issue is sufficiently presented that Respondent was awareof the question of designated status. IRV'S MARKETB.Refusal To Bargain Undermining the UnionDiscriminatory Discharge1.The negotiationsSubsequent to the Board's decisionin 179 NLRB No. 140issuedon December 2, 1969,Hennigin, for the Union, metwith Dailey, attorney for Respondent. What occurred isrevealed by the following credited excerpts fromHennigin'stestimony.A. Yes. I had a meeting with Mr. Daily, an attorneyfor the company, on January 20 for the purpose ofnegotiating a contract at which time I submitted to hima proposala copy of the contract with Kroger Compa-ny to serve as a model of the contract with Irv's Market.Mr. Daily immediately told me that there would beno union shop, no checkoff dues, there would be nounion h. ; !rh and welfare union programs and no r a-sionprogram negotiated into these contracts. Hetold me that he felt theunit was stale.Our meetinglasted about an hour. I came preparedto negotiatethe day but it only lasted about an hour.We spent tenminutes onthis discussion of the contractand the rest of the time we wasted talking about otherthings that interested him.Q. All ri t.Now, subsequent to that did you have another bar-gaming meetingwith Respondent's representative, At-tome y John Dailey?A. No, I had no further meetings with him. I request-ed certain information from him regarding employees,their seniority dates, their current wages, their currentnames and addressesand he told me that he would filean answeror counter-proposal to my contract that Ihad submitted which he did a week or two later.However, in the meantime I found out that verysame thing that had happened the firsttime, one of theRothkin boys was circulating a petition to get rid of theunionand had influenced one of the employees to takethis petition around and I felt Mr. Daily and this com-pany were acting in bad faith. There was no point inmy meeting with them until they were ready to act ingood faith.Q. Okay.Now, when you said they did the same thing they didbefore, you were referring to what?A. The Company instigating a petition to get rid ofthe unionin the store.2.The letter repudiating the UnionGraham's Discharge 6In December 1969 Respondent's store manager, RichardRothkin, spoke to employee McCown. What occurred isrevealed by the following credited excerpts of McCown'stestimony:A. He wanted to know if I would write a letter to theNational Labor Relations Board saying that we didn'twant a union in the store and I asked him if that woulddo any good.He told me I would have to have five signatures onthe letter and also that I would have to have an attor-ney. I said that I wasn't going to pay for an attorney6 The facts are based upon the credited testimonyof McCown, Graham,Whitaker,and Stenl.273and he said he already had an attorney.HeTim. me thename of this attorney and told me to call him.saA. Yes, I asked him and he said I would have to havean attorney and I said I wouldn't pay for one.He said"I have one." I said, "Is it Daily?" He said, "No, that'smy attorney." He said, "Your attorney will be BobCarabell."ssA. I went and got the tablet. I went back to the officeand then I went out and I told Richard Rothkin I don'tknow what you want me to write in this letter. So hecame back in and showed me.Richard Rothkin took a piece of paper and wrote on itwhat he wanted McCown to have in her letter. McCowncopied this letter and Richard Rothkin tore up his paper.The letter was as follows:National LaborRelations BoardDear Sirs:We the employees of Irv's Mkt. wish to change ourrepresentation from the Retail Clerks Union.Thereafter during the next few weeks McCown solicitedsignatures to her letter during worktime. Eventually, Mc-Cown secured four other signatures in addition to her ownto the letter. Several of the employees either did not wantto sign or did not. Among the employees who did not wantto sign were Elva Whitaker, Rich Martin, Steril, and Gra-ham. Whitaker and Martin, however, ultimately signed theletter forMcCown.During the time that McCown was attempting to securesignatures to her letter, Richard Rothkin repeatedly ques-tioned her about her progress. During this time RichardRothkin spoke to Elva Whitaker about a letter to keep theUnion out, told her that there was such a letter, and askedif she would sign the letter. Richard Rothkin also askedWhitaker to tell Ruth Dunbar and Jerry Allen that she hadsigned the letter. Later Richard Rothkin told McCown thatWhitaker would sign her letter. McCown then contactedWhitaker about signing the letter to get the Union out.Whitaker then signed McCown's letter.Sometime after McCown had unsuccessfully tried to getSteril to sign the letter to get the Union out, Richard Roth-kin spoke to McCown. Richard Rothkin asked McCown ifshe had asked Steril to sign the letter. McCown told RichardRothkin that she didn't think Steril would sign the letter.Around December 17, 1969, Richard Rothkin asked Mc-Cown if she had talked to employee Joan Graham aboutsigning the letter.McCown told Richard Rothkin that shehad not had a chance to do so. Richard Rothkinsuggestedthat she call Graham at home about the matter. McCowntelephoned Graham and asked her aboutsigningthe letterto get the Union out. Graham told McCown that she wouldnot sign the letter. McCown then told Richard Rothkin thatGraham would not sign the letter to get the Union out. Afew minutes later Richard Rothkin telephoned Graham andtold her in effect that she was fired and to come and pickup her pay. What occurred with respect to the Richard 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDRothkin-Graham conversation is revealed ^by the followingcredited excerpts of Graham's testimony.A. He asked me to come and pick up my pay andthat he wanted to talk to me.I said, "Well, I have a lotof things to do and I can't get away now.Couldn't wetalk on the phone now and I will pick up my payMonday when I come in to work?"He said that Iliadgiven my answer to Nancy and he wouldn't be needingme anylonger.Q. Did you say anythingto him after that?A. I said, "Well, I thought you had told me in thatmeeting on September the 5th when I was hired thatNancy was for the union." He said,"She is."She hasbeen fighting for it for about four years.I said, "Well,I had a phone call from her asking me to sign the paperagainst the union saying that we didn't want the unionin there."I stated that she had called me about it andhe said he didn't know anything about the paper, butif she was doing something like that he would sureappreciate it because he needed the signatures to keepthe union out.Q. Was anything else said to you by Mr.Rothkin?A. I asked him in the conversation if my work wassatisfactory.He said,"Yes, quite so." But financiallythey were under a burden trying to keep the union outand they would have to cut expenses somewhere andthis would mean theppaarttime help which was Elva andI,we would have to-be cut.I said I would like to know how I got to be part timewhen I was full time.He told me that I should pick upmick ay.I said,"Why don't you just send it home withQ yAll right.At some point did somebody else get on the line?A. Yes,rknew that somebody had picked up thephone and was listening in but he was talking duringthis period and he didn't hear them pick it up and it wasVicky on the extension.Q. What did Vicky say on the extension,if anything?A. She stated that the chickens had come in.Q. Did Dick say anything else to Vicky?A. He asked her how long she had been on the phoneand she said just a short while. He told her to go checkthe chickens in.Q. Did he say anything to you after that?A. When she hung up he said,"I am not supposedto say anything to the employees about a union oranything,but there seems like there is a little bit of amixup and I will have to straighten things out.Q. All right.And after that did either you or he say anythingfurther on the telephone?A. He just stated that I should pick up my pay andthey didn't need me any longer.Although McCown had solicited signatures to the letterdesigned to repudiate the Union,she did not contact Attor-ney Carabell.Apparently in late January or February 1970,Richard Rothkm spoke to McCown about the letter. Rich-ard Rothkin asked McCown if she had seen Carabell andmailed the letter to the NLRB. McCown told Richard Roth-kin that she had not seen Carabell,that she had seen theaddress of the NLRB in the newspaper and had mailed herletter directly to the NLRB. Rothkin told McCown that shewould have to write another letter and give it to Carabell.Rothkin told McCown that Carabell would write a letter to7 Thefacts reveal that employee Sterilpickedup an extensiontelephoneat the store and heard part of the conversation.Iam persuaded that thisexplains the apparent doubletalk in Richard Rothkm's remarks.the NLRB to go along with her letter. McCown then wrotea letter to the same effect as her previous letter. Thereafter,McCown was able to secure the signature of only one otheremployee to this last letter.3.Conclusions(a) Considering all of the foregoing, I find that the factsoverwhelmingly reveal, asalleged, that the Respondent, byRichard Rothkin, (1) initiated and sponsored a petition (theletter) to have the Union removed as the collective-bargain-ing representative of its employees; (2) solicited and coercedemployees into signing said petition and solicitedsignaturesfrom employees for said petition; and (3) interrogated em-ployees as to which of its employees had signed said peti-tion. Such conduct is clearly violative of Section8(a)(I) ofthe Act. It is so concluded and found.(b) Considering all of the foregoing with reference to thequestion of Graham's discharge on or about December 20,1969, I find that the facts overwhelmingly reveal that Re-spondent discharged Graham because of her refusal to signa letter repudiating the Union as her bargaining representa-tive.Such conduct has the natural effect of discouragingunion and protected concerted activity and is violative ofSection 8(a(3) and (1) of the Act.(c) Considering all of the foregoing, Respondent's obliga-tion to bargain with the Union as collective-bargainingagent for its employees and the totality of Respondent'sconduct in attempting to undermine the Union by the peti-tion or repudiation described above, and by the dischargeof Graham for her refusal to sign such petition, I find thatthe facts as a whole overwhelmingly reveal that the Respon-dent has refused to bargain collective)with the Union.Such conduct is violative of Section 8(aX5) and (1) of theAct.C.Interrogation SJerry Allen, who had formerly worked at Miracle Mart,was hired on October 8, 1969, by the Respondent. On Octo-ber 9, 1969, Respondent's agent,Fran Rothkin, spoke toAllen at work. Fran Rothkin asked Allen if he had belongedto the union at Miracle Mart. Allen replied that he hadbelonged to a union at Miracle Mart. Fran Rothkin askedAllen if he would joina union again.Allen told Rothkin thathe did not think that he would.Considering the foregoing in context with all of the factsin this case, I conclude and find that the Respondent, byFran Rothkm, engaged inillegal interrogation as to employ-ee union activity or desires on or about October 8, 1969.Such conduct is violative of Section 8(aXI) of the Act. It isso concluded and found.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairs The facts are based upon Allen's credited testimony. IRV'S MARKETlabor practices,itwill be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Ithaving been found that the Respondent dischargedJoan Graham on December 17, 1969,in violation of Section8(a)(3) and(1) of the Act,the Recommended Order willprovide that Respondent offer her reinstatement to her job,and make her whole for loss of earnings within the meaningand in accord with the Board's decision inF.W.WoolworthCompany,90 NLRB 289;Isis Plumbing&Heating Co.,138NLRB 716, except as specifically modified by the wordingof such Recommended Order.Having found that the Respondent has refused to bargaincollectively with the Union,itwill be recommended that theRespondent,upon request,bargain with the Union as theexclusive representative of his employees in the appropriateunit.Because of the character and scope of the unfair laborpractices herein found,the Recommended Order will pro-vide that the Respondent cease and desist from the specificunfair labor practices found,and that it cease and desistfrom in any other manner *interfering with,restraining, andcoercing employees in the exercise oftheir rights guaranteedby Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case,Imake the following:CONCLUSIONS OF LAW1. IrvingH.Rothkin d/b/a Irv's Market, the Respondent,is an em Io er en aged in commerce within the meaning ofSection 2(6)) and (7)of the Act.2. Retail Clerks International Association,Local No. 698,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging Joan Graham,the Respondent has dis-couraged union membership by discrimination in regard totenure of employment, thereby enin unfair laborpractices in violation of Section8(a)(3) agnd (1) of the Act.4.All Respondent's regular full-time and regular part-time employees,but excluding professional employees,guards,and supervisors as defined in the Act,constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.5.At all times on and afterJuly 12,1968,the Union hasbeen the exclusive representative of all the employees in saidunit for the purpose of collective bargaining with respect torates of pay,wages, hours of employment, and other condi-tions of employment.6. By refusing to bargain with the Union on and afterDecember 2, 1969,Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.7. By the foregoing and by interfering with,restraining,and coercing its employees in the exercise of rights guaran-teed in Section 7 of the Act,Respondent engaged in unfairlabor practices proscribed by Section 8(ax8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDER 9Upon thebasis of the foregoing findings of fact and con-clusions of law and the entire record inthis case,I recom-275mendthatRespondent,its agents,successors,and assigns,shall:1.Cease anddesist from:(a) Interrogating Respondent'semployees concerningtheirunion membership,activities,and sympathies.(b) Initiating and sponsoring a petition to have the Unionremoved as thecollective-bargaining representative ofRes ondent's employees.(c) Soliciting and coercing Respondent's employees intosigning said petition,referred to above,and soliciting signa-tures from the employeesfor said petition.(d) Interrogating Respondent's employees as to which ofits employeeshavesigned such petition,referred to above.(e)Discharging or otherwise discriminating against em-ployees in regardto hire or tenure of employment or anyterm or conditionof employment,in order to encourage ordiscouragemembership in anylabor organization.(f)Refusing to bargain collectively with theUnion as theexclusive representative of Respondent's employees in theunit hereinfound tobe appropriate.(g) In any othermanner interferingwith,restraining, orcoercing Respondent's employees in the exercise of theirrights guaranteed in Section7 of the Actexcept to the extentthat such rights may beaffected by lawful agreements inaccord withSection 8(a)(3) of the Act.2. Take thefollowing affirmativeaction whichit is foundwill effectuatethe policiesof the Act:(a) Uponrequest bargain with RetailClerksInternationalAssociation, Local No. 698, AFL-CIO,as the exclusiverepresentative of Respondent's employees in the unit hereinfound appropriateand embody any understanding reachedin a signed agreement.(b) Offer toJoanGrahamimmediate and full reinstate-ment to her formerpositionor, if such position is no longeravailable,to a substantiallyequivalent position,withoutprejudice to her seniorityor other rights previously enjoyed,and makeher whole forany loss o{pay suffered byreasonof thediscrimination against her, in the manner describedabovein the section entitled"The Remedy."(c) NotifyJoan Graham ifpresently serviig in the ArmedForces of the UnitedStates ofher right tofull reinstatementupon applicationin accordance with the Selective ServiceAct andthe UniversalMilitary Trainingand Service Act, asamended,afterdischarge fromthe ArmedForces.(d) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords,socialsecuritypayment records,timecards, person-nel records and reports,and all other records necessary toanalyze the amountof backpaydue under the terms of thisRecommended Order.(e) Post at Respondent's store and offices at Akron, Ohio,copies of the attached notice marked"Appendix."10Copiesof saidnotice,on forms providedby theRegional Directorfor Region 8, after being duly signed by Respondent's repre-9 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative,shall be postedby himimmediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken byRespondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.' I11 In the event that this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notify theRegional Director for Re-gion 8,in writing,within 10 days from the date of thisOrder, what stepsRespondent has taken tocomplyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercivelyinterrogate our employees asto their or other employees'union membership,activi-ties, or desires.WE WILL NOT initiate and sponsor apetition to havethe Union removed as thecollective-bargaining repre-sentative of employees.WE WILL NOT solicit and coerce employeesinto sign-ing said petition;nor will we solicit signatures from theemployees for said petition.WE WILL NOTinterrogate employees as to which em-plees have signed such petition.WE WILL NOTdischarge or otherwisediscriminateagainst employees in regardto hireor tenure of em-ploent or any termor conditionof employment, inorderto encourage or discourage membership in anylabor organization.WE WILL NoTrefuse to bargainwith Retail Clerks In-ternationalAssociation, Local No. 698, AFL-CIO, asthe exclusive representative of employeesin the bar-gaining unit.WE WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exerciseof theirrights guaranteed in Section7 of the Act, except to theextent that suchrights maybe affectedby lawful agree-ments in accordance with Section 8(a)(3) of the Act.WE WILL bargain collectively,upon request,with Re-tailClerks International Association,Local No. 698,AFL-CIO,astheexclusiverepresentativeofRespondent's employees in the bargaining unit de-scribed below with respect to rates of pay, wages, hoursof employment,and other conditions of employmentand, if an understanding is reached,embody such un-derstanding in a signed contract.The bargaining unitis:All regular full-time and part-time employees,but excluding professional employees, guards, andsupervisors as defined in the Act.WE WILL offer to Joan Graham immediate and fullreinstatement to her former position or, if such positionis no longer available, to a substantially equivalent pos-ition, without prejudice to her seniority or other rightspreviously enjoyed, and make her whole foranyloss ofpay suffered by reason of the discriminationagainsther.WE WILL notify Joan Graham if presently serving inthe Armed Forces of the United States of her right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All employees are free to become or remain, or refrainfrom becoming or remaining, members of Retail ClerksInternational Association, Local No. 698, AFL-CIO, or anyother labor organization, except to the extent provided bySection 8(a)(3) of the Act.IRVING.N.ROTHKIN d/b/a IRV'sMARKET(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.